Citation Nr: 0913215	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-21 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to April 30, 2002 for 
a grant of Dependency and Indemnity Compensation (DIC) based 
on service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to May 
1969.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran died September 1997.  The certificate of 
death states that the cause of death was lung cancer.

2.  The appellant submitted an informal claim for DIC in 
April 2002 and later filed a formal claim for DIC in May 
2002.

3.  In August 2002, the RO granted service connection for the 
cause of the Veteran's death and assigned an effective date 
of April 30, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to April 30, 2002 
for the award of Dependency and Indemnity Compensation have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.114, 3.400 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The appellant submitted an informal claim for DIC in April 
2002 and later filed a formal claim for DIC in May 2002.  In 
August 2002, the RO granted service connection for the cause 
of the Veteran's death and assigned an effective date of 
April 30, 2002.

38 U.S.C.A. § 5110(a) provides that the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002).  See also 38 C.F.R. § 3.400 (2007) ([e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later).

Where compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue, the effective date of such award 
shall be fixed in accordance with facts found, but shall not 
be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 5110(g); 38 C.F.R. § 
3.114(a).

Additionally, if a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue. 38 C.F.R. § 
3.114(a)(1).  However, if a claim is reviewed on the 
initiative of VA or at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. §§ 
3.114(a)(2), 3.114(a)(3).  

The Agent Orange Act of 1991 liberalized the law and created 
a presumption of service connection for veterans exposed to 
certain herbicides who developed diseases after service.  
That presumption was extended to cancer of the lung effective 
June 9, 1994.  See 59 Fed. Reg. 29723-24 (June 9, 1994).

Under the provisions of 38 C.F.R. § 3.816(d)(1), if VA denied 
dependency & indemnity compensation (DIC) for the death in a 
decision issued between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which such prior denial was based or 
the date the death occurred, except as otherwise provided in 
paragraph (d)(3) of this section.  In this case, there is no 
indication that a decision was issued by VA during the 
applicable timeframe.

Pursuant to 38 C.F.R. § 3.816(d)(2), if the class member's 
claim for DIC for the death was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the death occurred 
except as otherwise provided in paragraph (d)(3) of this 
section.  See Nehmer v. United States Department of Veterans 
Affairs, 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  The effective 
date of the regulation which added lung cancer to the list of 
presumptive disabilities is June 9, 1994. 38 C.F.R. § 3.307, 
3.309, 59 Fed. Reg. 29,723 (June 9, 1994).

Another provision, 38 C.F.R. § 3.816(d)(3), states that if 
the class member's claim referred to above was received 
within one year from the date of the veteran's death, the 
effective date of the award shall be the first day of the 
month in which death occurred.  Finally, 38 C.F.R. § 
3.816(d)(4) provides that if the requirements of paragraphs 
(d)(1) and (d)(2) are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 and 
3.400.

From the outset the Board notes that the appellant is not a 
"Nehmer class member" within the meaning of 38 C.F.R. § 
3.816(b)(1)(ii), and that service connection for cause of 
death was granted in August 2002.  Indeed, the appellant's 
claim for service connection for cause of death (informally 
submitted in April 2002) was not pending on May 3, 1989, and 
was not received by VA between May 3, 1989, and June 9, 1994 
(the effective date of the regulation establishing a 
presumption of service connection for lung cancer).  An 
effective date earlier than April 2002, under the provisions 
of 38 C.F.R. § 3.816(d)(2) is thus not warranted.  See also 
38 C.F.R. § 3.400(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).

In a written brief by the appellant's representative 
submitted in March 2009, the appellant and her representative 
contend that the appellant constructively applied for death 
benefits in September 1997 when the appellant sought a VA 
headstone after the Veteran's death.  At that time (the 
appellant's representative argues) the appellant should have 
been informed of her eligibility for DIC benefits.

38 C.F.R. § 3.152(b)(1) provides that a claim by a surviving 
spouse for compensation or dependency and indemnity 
compensation (DIC) will also be considered to be a claim for 
death pension and accrued benefits, and a claim by a 
surviving spouse for death pension will be considered to be a 
claim for death compensation or dependency and indemnity 
compensation and accrued benefits.  The provisions of 38 
C.F.R. § 3.1601 apply to claims for reimbursement or direct 
payment of burial and funeral expenses and plot or 
intermittent allowance.  38 U.S.C.A. § 904; 38 C.F.R. § 
3.1601 (2007).  

Although a claim for DIC benefits may also be considered a 
claim for death pension or accrued benefits, there are no 
provisions which provide that a claim for burial benefits by 
a third party may be considered as an automatic claim for DIC 
benefits for a survivor of the veteran.  Prior to April 30, 
2002, there is no indication in the claims file of an intent 
to apply for DIC, death pension, or accrued benefits.

In her substantive appeal, dated July 2006, the appellant 
stated that she was unaware of the possibility that she was 
entitled to any benefits with the VA and should have been so 
informed upon the death of her husband.  She reported that 
she would have filed for DIC benefits in 1997 if she had been 
aware of them.  The Board notes that the failure of VA to 
advise the appellant of her eligibility for benefits cannot 
serve as the basis for an earlier effective date for the 
grant of benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (holding that faulty advice allegedly provided by VA 
employees could not serve as the basis for an earlier 
effective date for payment of DIC benefits not otherwise 
authorized by law).

It is also important for the appellant to understand that VA 
is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Hence, the appellants claim for an earlier effective date for 
DIC benefits must be denied as a matter of law.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in May 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence. 

The RO did not provide the appellant with content compliant 
notice as to how VA assigns disability ratings and effective 
dates as required in Dingess.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the record is absent for any request of DIC 
benefits based on service connection for the Veteran's cause 
of death prior to April 2002.  Therefore, as discussed above, 
an effective date earlier than April 2002 is not available as 
a matter of law.  Hence, the failure to notify as to the 
assignment of disability ratings and effective dates does not 
affect the essential fairness of the adjudication and there 
is no reason to delay adjudication of the appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted all relevant 
evidence, including the Veteran's death certificate.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


